            Case 1:20-cv-03122-JMF Document 5 Filed 04/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
THE NEW YORK STATE NURSES                                        :
ASSOCIATION,                                                     :
                                                                 :   Case No.
                                    Plaintiff,                   :
                               vs.                               :   [PROPOSED]
                                                                 :
MONTEFIORE MEDICAL CENTER,                                           ORDER TO SHOW CAUSE
                                                                 :
                                                                 :   AND TEMPORARY
                                    Defendant.                       RESTRAINING ORDER
                                                                 :
---------------------------------------------------------------- x

                 Upon the filing and reading of the Complaint, and Memorandum of Law in

Support of Injunctive Relief dated April 20, 2020; the Declaration of Marlena Fontes dated April

19, 2020, the Affidavit of Lisa Baum dated April 17, 2020; the Affidavit of Benny Mathew dated

April 17, 2020, and the Affidavit of Pamella Brown-Richardson dated April 17, 2020,

                 IT IS ORDERED that MONTEFIORE MEDICAL CENTER (“Defendant”)

appear before The Honorable ___________________________, at Courtroom ___. of this Court,

500 Pearl Street, New York, NY 10007, at ____:___ ___.m on the _______ of ________, 2020,

or as soon thereafter as counsel can be heard, to show cause why an Order should not be entered

pursuant to Rule 65 of the Federal Rules of Civil Procedure and Section 301 of the Labor

Management Relations Act compelling the Defendant, its officers, agents, servants, and

employees, and all other persons acting under their or on their behalf, with respect to registered

nurses (“RNs”) employed by Defendant at Montefiore Medical Center (Moses Division), Jack D.

Weiler Hospital of the Albert Einstein College of Medicine, Westchester Square Campus,

Hutchinson Campus, and Montefiore Home Health Agency: (1) to provide Personal Protective

Equipment such as properly fitted protective N95 (or superior) masks, undamaged and clean face

shields, and non-permeable gowns, in sufficient number so that they may be changed when



3043539.1
             Case 1:20-cv-03122-JMF Document 5 Filed 04/20/20 Page 2 of 4




needed; (2) to provide a secure space to don and doff such items so that disease-free areas in the

hospital do not become contaminated; (3) to provide so-called “negative pressure rooms” so that

disease-infected air does not linger or, at the very least, an adequate number of high-efficiency

particulate air (“HEPA”) filters; (4) to provide powered air-purifying respirator (“PAPR”) suits

for those employees whose physicality makes it difficult for them to work while wearing

traditional masks; (5) to comply complying with the staffing ratios of the CBA, particularly with

respect to patients on in the ICU and on ventilators; (6) to refrain from requiring the RNs to

operate equipment on which they had not been trained, requiring the RNs to work outside their

competencies, without adequate training, and requiring the RNs to perform tasks for which they

do not have training and/or certification; (7) to enforce the visitor policy; (8) to provide adequate

coronavirus testing of RNs on demand, including antibody testing; (9) to refrain from directing

RNs under quarantine/isolation orders or doctor attestations, or who otherwise reported having

COVID-19 symptoms, to use their own sick bank and/or return to work after 7 days, regardless

of whether the RNs’ symptoms had improved; and (10) to reasonably accommodate nurses with

underlying medical issues (such as autoimmune disorders or pregnancy) and provide the

statutorily-protected leave or accommodations; and

                IT IS FURTHER ORDERED that, sufficient reason having been shown

therefore, pending a hearing and determination of THE NEW YORK STATE NURSES

ASSOCIATION’S (“Plaintiff”) application for an injunction and other relief, the Defendant, its

attorneys, agents, servants, employees, representatives and all persons acting in concert or

participating with them are temporarily required, with respect to RNs employed by Defendant at

Montefiore Medical Center (Moses Division), Jack D. Weiler Hospital of the Albert Einstein

College of Medicine, Westchester Square Campus, Hutchinson Campus, and Montefiore Home



 3043539.1
                                                -2-
             Case 1:20-cv-03122-JMF Document 5 Filed 04/20/20 Page 3 of 4




Health Agency: (1) to provide Personal Protective Equipment such as properly fitted protective

N95 (or superior) masks, undamaged and clean face shields, and non-permeable gowns, in

sufficient number so that they may be changed when needed; (2) to provide a secure space to don

and doff such items so that disease-free areas in the hospital do not become contaminated; (3) to

provide so-called “negative pressure rooms” so that disease-infected air does not linger or, at the

very least, an adequate number of high-efficiency particulate air (“HEPA”) filters; (4) to provide

powered air-purifying respirator (“PAPR”) suits for those employees whose physicality makes it

difficult for them to work while wearing traditional masks; (5) to comply complying with the

staffing ratios of the CBA, particularly with respect to patients on in the ICU and on ventilators;

(6) to refrain from requiring the RNs to operate equipment on which they had not been trained,

requiring the RNs to work outside their competencies, without adequate training, and requiring

the RNs to perform tasks for which they do not have training and/or certification; (7) to enforce

the visitor policy; (8) to provide adequate coronavirus testing of RNs on demand, including

antibody testing; (9) to refrain from directing RNs under quarantine/isolation orders or doctor

attestations, or who otherwise reported having COVID-19 symptoms, to use their own sick bank

and/or return to work after 7 days, regardless of whether the RNs’ symptoms had improved; and

(10) to reasonably accommodate nurses with underlying medical issues (such as autoimmune

disorders or pregnancy) and provide the statutorily-protected leave or accommodations; and

                IT IS FURTHER ORDERED that service of these papers along with supporting

papers upon the Defendant via e-mail to ____________________ on or before the ____ day of

_________, 2020 shall be deemed good and sufficient service; and




 3043539.1
                                                -3-
             Case 1:20-cv-03122-JMF Document 5 Filed 04/20/20 Page 4 of 4




                IT IS FURTHER ORDERED that responsive papers, if any, shall be served by

e-mail upon Plaintiff’s attorney on or before ________________________, 2020.


Dated: April __, 2020


                                                  ___________________________________
                                                  UNITED STATES DISTRICT JUDGE




 3043539.1
                                            -4-
